Citation Nr: 1210889	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the appellant submitted a timely appeal with a July 2006 rating decision denying entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to October 1973.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that the appellant had not submitted a timely substantive appeal with a July 2006 rating decision denying service connection for PTSD.  In November 2011, the appellant testified at a Board hearing at the RO with respect to this issue.  

In light of the decision below, the Board finds that the issue of entitlement to service connection for PTSD is now in appellate status.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied the appellant's claim of service connection for PTSD.  The appellant was properly notified of the RO's decision and his appellate rights in a letter dated August 11, 2006.

2.  In September 2006, the appellant submitted a notice of disagreement with the RO's determination and on August 6, 2007, the RO mailed a Statement of the Case to the appellant at his correct address of record.  

3.  The appellant's substantive appeal was received by VA on October 29, 2007, more than sixty days from the from the date the RO mailed the Statement of the Case to the appellant's correct address of record, and more than one year from the date he was properly notified of the July 2006 rating decision.  

4.  Although the appellant's substantive appeal was not received within the applicable time period, significant administrative irregularities on the part of VA in processing the appeal warrant an exercise of the Board's discretion to waive the timeliness of the substantive appeal and accept jurisdiction of the appeal of the July 2006 rating decision denying service connection for PTSD.  


CONCLUSION OF LAW

Having waived the timeliness of the substantive appeal, the Board accepts jurisdiction of the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200 (2011); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.




Background

In a July 2006 rating decision, the RO denied the appellant's claim of service connection for PTSD, finding, inter alia, that the record contained no evidence corroborating his claimed in-service stressors, two sexual assaults.  

In a notification letter sent to the appellant on August 9, 2006, the RO advised him that "we denied entitlement to the 100% rate because it wasn't shown that you are unable to work as a result of your service-connected disability/disabilities."  Although the notification letter was addressed to the appellant, an attached rating decision made clear it pertained to another claimant.  

Understandably confused by the letter, the appellant contacted the RO by telephone and was advised that he had inadvertently been sent a notification letter belonging to another claimant.  

On August 11, 2006, the RO provided the appellant with a corrected letter advising him that his claim of service connection for PTSD had been denied.  A copy of the letter was provided to the Disabled American Veterans, the appellant's accredited representative at the time.

Later that month, the appellant submitted a notice of disagreement with the July 2006 rating decision denying service connection for PTSD.  

In May 2007, the RO issued a Statement of the Case to the appellant, albeit to an outdated address.  On August 6, 2007, the RO remailed a copy of the Statement of the Case to the appellant's most recent address of record.  The Board observes that the Statement of the Case was also provided to the Disabled American Veterans.  

On October 24, 2007, the appellant visited a state veterans services office to seek assistance with his claim.  Of record is a VA Form 21-22, dated October 24, 2007, showing that the appellant appointed the California Department of Veterans Affairs as his accredited representative on that day.  After reviewing the appellant's records, the state veterans services representative advised him that it appeared that the time limit to file his appeal had expired.  Given the administrative irregularities discussed above, however, the representative recommended that the appellant file his substantive appeal anyway and ask that it be considered timely.

The appellant's substantive appeal was thereafter received at the RO on October 29, 2007.  The appellant asked that the appeal be considered timely, given that his original notification was defective and because the Statement of the Case was initially provided to an incorrect address.  Additionally, the appellant indicated that in light of the severity of his PTSD and because his prior representative, the Disabled American Veterans, had provided no assistance to him in his claim, he had been confused about his rights and responsibilities.  

In November 2011, the appellant again appointed the Disabled American Veterans as his representative.  

In November 2011, the appellant, accompanied by his DAV representative, testified at a Board hearing at the RO.  The appellant indicated that despite the initial confusion in his claim, once he was able to obtain clarification and assistance from a veterans representative, he was able to file the appropriate paperwork with VA.  He also noted that he had been in a residential treatment program with VA for his psychiatric and medical disabilities, from approximately June 2006 to June 2007.  


Applicable Law

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).

To be considered timely, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  

An extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2011).  


Analysis

As set forth above, in a July 2006 rating decision, the RO denied the appellant's claim of service connection for PTSD.  After rectifying the clerical error delineated above, on August 11, 2006, the RO provided the appellant with a letter duly notifying him of the July 2006 rating decision and his appellate rights.  The appellant submitted a notice of disagreement later that month.  After rectifying an additional clerical error as delineated above, on August 6, 2007, the RO provided the appellant with a Statement of the Case addressing the issue of entitlement to service connection for PTSD.  

Under these circumstances, the appellant was required to submit his Substantive Appeal, or request an extension of time in which to do so, not later than October 5, 2007, sixty days after the issuance of the remailed Statement of the Case.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); Hauck v. Brown, 6 Vet. App. 518, 519 (1994); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The appellant, however, failed to do so.  Rather, as set forth above, his substantive appeal was not received by VA until October 29, 2007, and he acknowledges that he did not request an extension of the time limit for filing the substantive appeal in accordance with 38 C.F.R. § 20.303 (2011).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that an appellant is required to comply with the extant regulations governing the appellate process.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he has forfeited his opportunity to appeal a VA decision to the Board.  Roy v. Brown, 5 Vet. App. 554, 556-57 (1993).  

Notwithstanding the foregoing, the Court has also held that the regulatory and statutory requirements of filing a substantive appeal are not jurisdictional in nature and that "VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly."  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Given the procedural history of this case, it is clear that VA has not implicitly waived the requirement for filing a timely substantive appeal.  Rather, the record shows that the RO immediately notified the appellant that it had determined that his appeal was not timely and duly afforded him the opportunity to appeal that determination.  See 38 C.F.R. §§ 19.34, 20.202(c) (2011).  

With respect to the specific circumstances under which VA may explicitly waive the filing deadline, the Court has not yet provided clear and consistent guidance.  The Court's jurisprudence does make clear that the period in which to file a substantive appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006); see also Henderson ex rel. Henderson v. Shinseki, 131 S.Ct. 1197, 1198 (2011).  In this case, however, the appellant has not alleged that he filed a defective pleading within the applicable time period or that any extraordinary circumstances prevented him from filing a timely appeal.  See e.g. Fithian v. Shinseki, 24 Vet. App. 146, 149-150 (2010) (discussing the doctrine of equitable tolling).  Although the appellant has testified that he participated in a residential treatment program for PTSD and drug and alcohol abuse, he has not specifically argued, nor does the record show, that his psychiatric or medical disabilities rendered him incapable of complying with VA's procedural requirements or otherwise handling his affairs.  

Rather, the appellant has essentially argued that because VA's initial handling of his case was fraught with clerical errors, and because he had difficulty obtaining assistance and clarification from a representative, the fact that he filed his appeal approximately three weeks late should be excused.  The Board finds that that the significant administrative irregularities in the mailing of the original notification letter as well as the Statement of the Case may have, indeed, contributed to the appellant's confusion regarding his appellate rights and responsibilities.  Absent clear guidance from the Court expressly limiting its discretion regarding the circumstances in which the timeliness of a substantive appeal may be explicitly waived, the Board finds that these clerical errors on the part of VA provide a sufficient basis upon which to conclude that an exercise in its discretion to accept jurisdiction of this appeal is appropriate.  The Board therefore waives the timeliness of the substantive appeal and accepts jurisdiction of the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200 (2011); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  


ORDER

Having waived the timeliness of the substantive appeal, the Board accepts jurisdiction of the issue of entitlement to service connection for PTSD.  To this extent only, the appeal is granted.  


REMAND

Turning to the merits of the claim, the Board notes that the appellant claims that he developed PTSD as a result of two separate sexual assaults which occurred during his period of active duty.  After reviewing the available record, the Board finds that additional evidentiary development is necessary prior to further appellate consideration.

First, the Board notes that there appears to be relevant outstanding medical records which the RO has not yet attempted to obtain.  In that regard, the appellant reports that he received treatment for drug and alcohol abuse and a psychiatric disability, including PTSD, at the VA Medical Center (VAMC) in Martinez, California, off and on from 1987 to the present.  A review of the record on appeal indicates that these records have not yet been obtained.  This must be accomplished on remand.  38 C.F.R. § 3.159(c)(2) (2011).  

The record also reflects that the appellant has a lengthy history of incarceration for multiple felony convictions, including possession for sale of methamphetamines and assault with a deadly weapon.  It appears that the appellant's period or periods of incarceration spanned at least from 1981 to 2006.  The appellant has reported that he was under psychiatric care during his entire period of incarceration and has provided a completed VA Form 21-4142 to allow VA to obtain these records.  The RO, however, has not yet attempted to obtain them.  Again, this must be accomplished on remand.  38 C.F.R. § 3.159(c)(2) (2011).  

Finally, the Board notes that the appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that an examination is necessary.  38 C.F.R. § 3.159(c)(4) (2011).  

In that regard, VA regulations provide that where a PTSD claim is based on an in-service personal assault, evidence from sources other than the appellant's service records may corroborate the account of the stressor incident.  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272 (1999).

In this case, the appellant has provided a July 2007 letter from a social worker who noted that the appellant was under treatment for PTSD.  She further indicated that the appellant's case was notable for "significant evidence of immediate deterioration of his mental health following each [in-service] sexual trauma occurrence."  Absent a rationale or reference to specific evidence, the Board finds the opinion to be of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that it does, however, trigger VA's duty to provide an examination.  38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Martinez VAMC and request complete clinical records corresponding to the appellant for the period form January 1987 to the present, not already of record.

2.  After obtaining any additional information or authorization needed from the appellant, the RO should contact the appropriate repository of records and request copies of medical and psychiatric treatment records corresponding to the appellant's period or periods of incarceration from 1981 to 2006, including at San Quentin.  

3.  After the above records are obtained and associated with the record, the appellant should be afforded a VA psychiatric examination for the purposes of determining the nature and etiology of any current psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should be asked to review the record and provide an opinion as to whether there is any evidence of behavior changes in service after the two sexual assaults claimed by the appellant which could provide corroborative evidence that the claimed in-service sexual assaults actually occurred.  (Evidence of behavior changes may include deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).

If the VA examiner concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed sexual assaults, he or she should provide an opinion as to whether it is at least as likely as not that the appellant currently has PTSD as a result of those assaults.

Should the examiner determine that any other psychiatric diagnosis is appropriate, he or she should provide any opinion as to whether such psychiatric disability is causally related to the appellant's active service or any incident therein.  

A rationale must accompany all opinions rendered by the examiner.  

4.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


